EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an e-mail interview with Jongwon Kim on 4/11/2022: The application has been amended as follows: 
Claim 1: 
Line 21: please add the word “it” after “supply of current to the second panel when” and before “senses”
Line 23: please add the word “it” after “current to the first panel when” and before “senses”

Allowable Subject Matter
Claims 1-5 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, arguments presented on the Remarks filed 4/6/2022 are persuasive. Furthermore, no prior art disclose ALL limitations as described. Dependent claims 2-5 are allowable for at least the same reason.
The closest prior art to Oh et al. in US 2004/0105040 fails to disclose stopping the current to the first or second panel based on sensed capacitance and EM signals as necessary for claim 1.
Switching between electromagnetic detection and capacitive detection of touch based on detected EM signals or touch signals is disclosed by Wu et al. in US 2013/0076670 Fig. 3B, Jiang et al. in US 2019/0004666 Fig. 3, but these references fail to disclose stopping the current to the first or second panel based on sensed capacitance and EM signals, determining whether simultaneous or selective driving, or a copper mesh as necessary for claim 1.
Horikoshi et al. in US 2017/0371491 Fig. 5 and par. 38, 41, 46 discloses disabling a touchpad when an NFC antenna detects a card and stopping generation of an EM field when the NFC stops communication, but fails to disclose but stopping the current to the first or second panel based on sensed capacitance and EM signals, determining whether simultaneous or selective driving, or a copper mesh as necessary for claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LILIANA CERULLO/Primary Examiner, Art Unit 2621